Per Curiam.

Here is a change of parties in interest, pending . . the appeal; and as all the parties in interest are not now before the court, we cannot pronounce a decree which will embrace the whole matter in litigation, and put a final end to the controversy. It is an established principle of a court of equity not to decree finally until all the proper parties are before the court. _a_s this court does not possess original jurisdiction, so as to award process to bring in the parties whose interest has accrued since the appeal was filed, the cause ought to be remanded without prejudice to either party.
The following order was thereupon made:
On the petition of Isaac Hamilton, one of the respondents, stating that one of the respondents, a feme sole, had married, and one of the respondents and one of the appellants had died, pending the appeal; and on motion of Mr. Henry, counsel for the petitioner, and to the end that the proper steps may be taken in the court below, to call in the parties whose interests have accrued by the marriage and deaths .of the parties aforesaid; ordered that the said cause be remanded, without costs.